  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DARREN MAULL,                       )
                                    )
     Plaintiff,                     )
                                    )          CIVIL ACTION NO.
     v.                             )           2:18cv1065-MHT
                                    )                (WO)
ALA BAMA PIZZA, INC.,               )
d/b/a Domino's Pizza,               )
et al.,                             )
                                    )
     Defendants.                    )

                               ORDER

    Upon     consideration     of       plaintiff    Darren    Maull’s

motion to dismiss only defendant Ala Bama Pizza, Inc.

(doc. no. 24), it is ORDERED that:

    (1) The motion is granted, pursuant to Federal Rule

of Civil Procedure 41(a)(2).

    (2)    Plaintiff      Darren         Maull’s    claims     against

defendant Ala Bama Pizza, Inc., d/b/a Domino's Pizza,

are dismissed without prejudice, and said defendant is

terminated    as   a   party   to       this   action.   All   claims

against all other defendants remain pending.
    (3) The court assumes the other parties have no

objection     to   this   order;   however,   if   there   are

objections, they must be filed within seven days of

this order.

    DONE, this the 20th day of March, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
